Citation Nr: 1012882	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for cervical vertebrae 
disability. 

3.  Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 2006 and March 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied entitlement 
to service connection for degenerative disc disease (DDD) of 
the lumbar spine, cervical vertebrae disability, and 
fibromyalgia.

The Veteran testified during a videoconference hearing 
before the undersigned Veterans Law Judge in November 2009; 
a transcript of that hearing is of record.

The Board also notes that additional evidence, in the form 
of duplicate private treatment records, was received at the 
Board in December 2009.  The records were received after the 
case was certified to the Board; however, there was no 
waiver of original RO jurisdiction.  A review of the 
submitted records indicates that this evidence is 
duplicative of evidence previously considered by the RO. 
Therefore, the Board finds it unnecessary to seek a waiver 
from the Veteran before considering this evidence.

The issue of service connection for fibromyalgia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that DDD of the 
lumbar spine was manifested during active service, within a 
year of service, or was developed as a result of an 
established event, injury, or disease during active service. 

3.  Evidence of record does not demonstrate that a cervical 
spine disorder was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service. 


CONCLUSIONS OF LAW

1.  DDD of the lumbar spine was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307 (2009).

2.  A cervical spine disorder was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection 
claim for DDD of the lumbar spine in June 2005 and for a 
cervical spine disability in November 2006.  Thereafter, she 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2005, November 2006, July 2007, 
and February and December 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist her in completing her claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in December 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield 
v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007). 
 The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a 
claim.  An additional notice as to this matter was provided 
in July 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Statements from the Veteran and her representative and VA 
and private treatment records have been obtained and 
associated with her claims file.  The Veteran indicated she 
had been receiving Social Security Administration (SSA) 
insurance (SSI) since the mid 1990s, however, a letter from 
SSA dated in June 2005, indicated that, after an exhaustive 
search, the Veteran's file could not be located.  

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4). 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  Simply stated, the standards of McLendon are not 
met in this case, as competent medical evidence does not 
provide any indication that the Veteran's DDD of the lumbar 
spine or cervical spine disability may be associated with 
her military service.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claims, and 
she has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating her claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that she has developed arthritis of the 
back and spine due to a fall on some ice while in service in 
1966.  Available service treatment records are silent for 
any complaints, treatment, or diagnosis of a back or neck 
injury. 

In a February 1986 private treatment record, the Veteran 
related that she had polio as a child.  In an August 1986 
private treatment record, the Veteran indicated that she was 
a polio survivor with arthritis, and that for nine months 
she worked for a book company, and the job involved lifting.  

A November 1986 x-ray report found reversal of the anterior 
cervical curve with narrowing of the 4th, 5th, and 6th cervical 
disc spaces and mild hypertrophic lipping about their 
margins.  The diagnosis was mild degenerative arthritis, C4-
5, C5-6, and C6-7 consistent with underlying disc disease. 

The Veteran continued to complain of neck pain and 
occasional lower back pain in a December 1988 private 
treatment record. 

In a January 1997 private treatment record, the Veteran 
stated she needed to establish a primary physician for 
fibromyalgia, arthritis of the spine, and post-polio 
syndrome. 

During a May 1997 private examination, the Veteran indicated 
that she had low back pain since 1995, after shoveling.  She 
indicated that it hurt regularly, occasionally severe, and 
that she took Tylenol for relief. 

In an August 2004 private X-ray report, the examiner noted 
degenerative disc and bony changes at L4-5 with accompanying 
disc space narrowing, and less pronounced marginal spurring 
throughout the remainder of the lumbar spine.  Additionally, 
the examiner reported straightening of the normal cervical 
lordosis likely due to muscular spasm, and severe disc space 
narrowing and marginal spurring at C3-4 through C7-T1 with 
accompanying foraminal narrowing. 

In a November 2004 private treatment record, the Veteran 
reported that she had persistent semi-numbness in both legs 
and feet, and right arm and hand after heavy snow lifting 
after a blizzard.  She indicated that she has stiffness, 
swelling, and aches and pains in her lower spine. 

In her June 2005 claim, the Veteran indicated that she had 
slipped on her back on some ice while in the drill field in 
boot camp.  She also reported that as a child she survived 
polio, and that, as a teen, signs of arthritis showed up and 
over many years time became worse. 

In a March 2006 notice of disagreement, the Veteran reported 
that she has had back problems ever since she slipped on the 
parade field in 1966.  She stated she was knocked 
unconscious and taken to the dispensary.  Since that time, 
she reported, she has had various degrees of back problems 
which were eventually diagnosed as arthritis in her neck in 
the mid-1980s.   

In a September 2007 statement, the Veteran reported that 
ever since her in-service injury she has known persistent 
stiffness, pains, and arthritis in her neck, back, 
shoulders, lower back, legs, and feet.  She reported that 
she believed that this began with the boot camp injury to 
her neck, and that she had a second injury to her lumbar 
spine in the 1990s shoveling snow. 

Private treatment records dated through November 2008 show 
ongoing chiropractic care for cervical and lumbar spine 
disabilities. 

In her November 2009 videoconference hearing, the Veteran 
indicated that she did not seek treatment for her arthritis 
of the spine for "years afterwards", or the early 1980s.  
She stated that she remembered after the fall being 
examined, and given X-ray testing with no findings of 
fractures. 

Analysis

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claims for 
VA compensation for a cervical or lumbar spine disorder.  
The Veteran's service medical records show no indication of 
possible spine injury.  In her November 2009 videoconference 
hearing, she indicated that she hurt her neck in service and 
that at that time X-ray film studies were normal.  Even 
accepting that the Veteran was injured in 1966, there is no 
further mention of the spine made during the Veteran's 
remaining 10 months of service.  The clinical evidence thus 
indicates that any treatment for the possible back injury in 
service was for an acute and transitory condition, which 
resolved without any chronic residual pathology.  

Based upon the evidence of record, the Board finds that 
chronic lumbar and cervical spine disabilities are not shown 
to have developed as a result of an established event, 
injury, or disease during active service.  Evidence of a 
diagnosis of a cervical spine disability is first shown in 
1986, nearly 20 years after separation from active service 
and cannot be presumed to have been incurred in service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between current 
cervical spine disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor her representative have presented, identified, or 
alluded to the existence of, any such opinion.  Furthermore, 
all treatment records attribute the Veteran's lumbar spine 
disability as a result of a post-service injury and contain 
only a single complaint in 1988 of lumbar spine pain prior 
to that injury.  Consequently, the Board finds that 
entitlement to service connection for a cervical or lumbar 
spine disability is not warranted.

With respect to the Veteran's own contentions that a back 
injury in service resulted in the development of a cervical 
disability, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence is against the Veteran's 
claims.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied. 

Entitlement to service connection for cervical vertebrae 
disability is denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is applicable to this appeal.  

The Veteran is seeking service connection for fibromyalgia 
as secondary to service connection PTSD.  As an initial 
matter, the Board notes that the Veteran's representative 
submitted additional evidence to the Board in support of the 
Veteran's claim in November 2009 and December 2009.  
Additional new evidence associated with the record consists 
of various internet articles and a private physician letter 
dated in December 2009.  Unfortunately, the letter submitted 
by the Veteran's representative did not include a waiver of 
agency of original jurisdiction review of this evidence.  As 
the Veteran and her representative have not waived agency of 
original jurisdiction consideration of the evidence 
submitted in December 2009, the case must be remanded for 
additional development.  See 38 C.F.R. § 20.1304(c) (2009).

In a January 1997 private treatment record, the Veteran 
reported a history of fibromyalgia and post-polio syndrome.  
A March 2006 private treatment record from Aquidneck 
Chiropractic reveals a diagnosis of fibromyalgia.  

In her November 2009 videoconference Board hearing, the 
Veteran's representative asserted that her fibromyalgia was 
caused by her service-connected PTSD.  

In a book article submitted in November 2009, the author 
notes that many people with fibromyalgia have a history of 
having been abused or traumatized. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  Because the Veteran has a current fibromyalgia 
diagnosis, a service-connected disability (PTSD due to an 
in-service assault), and has provided evidence that the two 
disabilities may be related, she should be afforded a VA 
examination to ascertain if any current fibromyalgia 
disability was caused or aggravated by her service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.  The letter is to 
include proper notice of the information 
and evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2009).

2. The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated her for fibromyalgia or post-
polio syndrome since service.  Of 
particular interest are any outstanding 
records of E. W., D.O.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
the fibromyalgia.  All indicated tests 
and studies are to be performed, and a 
comprehensive medical and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Following a review of the claims folder, 
including the service treatment records, 
and after examining the Veteran, and 
applying sound medical principles, the 
physician is to provide an opinion 
regarding whether it is at least as 
likely as not (50 percent probability or 
greater), that her fibromyalgia is 
caused or aggravated by the service-
connected PTSD.  The examiner should 
also comment on any impact that the 
childhood polio and subsequent 
development of post-polio syndrome may 
have on the development or aggravation 
of fibromyalgia.  Sustainable reasons 
and bases for the opinion are to be 
provided, and the examiner is .  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on her claim.

5.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


